Citation Nr: 0827560	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-03 695	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for a skin disorder 
(claimed as hidradenitis suppurativa and skin cancer), to 
include as a result of herbicide (Agent Orange) exposure.
 
3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
a result of herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
a result of herbicide (Agent Orange) exposure.

5.  Entitlement to service connection for hypertension 
(claimed as high blood pressure), to include as secondary to 
type II diabetes mellitus.

6.  Entitlement to service connection for a heart disorder, 
to include as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1973, with a subsequent period of reserve standby 
service ending in March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003, February 2004, and December 
2005 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Louisville, Kentucky.  
The veteran testified before a Decision Review Officer (DRO) 
in July 2007; a transcript of that hearing is associated with 
the claims file.  

The issues of entitlement to service connection for a skin 
disorder and a stomach disorder were remanded in June 2007 
for further evidentiary and procedural development.  The 
Board has reviewed the record and concludes that this 
development was accomplished; therefore it may proceed with a 
decision on these issues at this time.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam during the Vietnam Era, and the preponderance of the 
evidence indicates that he was not exposed to herbicides 
(Agent Orange) during his active military service.

2.  The competent evidence fails to demonstrate that type II 
diabetes mellitus manifested during service or for many years 
after service; it is not shown to be otherwise related to the 
veteran's active military service, including claimed exposure 
to Agent Orange.

3.  The competent evidence fails to demonstrate that any 
current skin disorder, including hidradenitis suppurativa, 
actinic keratosis, and seborrheic keratosis, manifested 
during service or for many years after service; no current 
skin disorder is shown to be otherwise related to the 
veteran's active military service, including claimed exposure 
to Agent Orange.

4.  The competent medical evidence of record fails to show 
that the veteran has been diagnosed as having peripheral 
neuropathy of the bilateral upper extremities.

5.  The competent medical evidence of record fails to show 
that the veteran has been diagnosed as having peripheral 
neuropathy of the bilateral lower extremities.

6.  The competent evidence fails to demonstrate that 
hypertension manifested during service or for many years 
after service; it is not shown to be otherwise related to the 
veteran's active military service, nor is it shown to be 
caused or aggravated by a service-connected disability.

7.  The competent evidence fails to demonstrate that a heart 
disorder manifested during service or for many years after 
service; it is not shown to be otherwise related to the 
veteran's active military service, nor is it shown to be 
caused or aggravated by a service-connected disability.

8.  The competent evidence fails to demonstrate that a 
stomach disorder, including Barrett's esophagus and 
gastroesophageal reflux disease, manifested during service or 
for many years after service; a current stomach disorder is 
not shown to be otherwise related to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service or presumed to be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A skin disorder (claimed as hidradenitis suppurativa and 
skin cancer) was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
due to any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to be due to any 
herbicide (Agent Orange) exposure therein.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to be due to any 
herbicide (Agent Orange) exposure therein.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service; nor may it be presumed to have 
been incurred in or aggravated by such service; nor is it 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  A heart disorder was not incurred in or aggravated by the 
veteran's active duty service; nor may it be presumed to have 
been incurred in or aggravated by such service; nor is it 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

7.  A stomach disorder was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in May 2005 and July 2007 expressly told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

After review of the claims folder, the Board finds that 
letters dated in April 2003, December 2003, May 2005, and 
July 2007 partially satisfied the duty to notify provisions 
with respect to all of the veteran's claims on appeal.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Letters sent to the veteran in July 2007 provided 
this notice with respect to his claims of service connection 
for skin and stomach disorders.  However, notice in 
accordance with Dingess was not provided regarding the 
veteran's remaining claims.  

Nevertheless, the Board finds that it may proceed with a 
decision at this time because such error is deemed 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

The Board observes that the April 2003, December 2003, and 
May 2005 letters were sent to the veteran prior to the June 
2003, February 2004, and December 2005 rating decisions, 
respectively.  The VCAA notice with respect to the elements 
addressed in these letters was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The July 
2007 VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the veteran's claims 
of service connection for a skin and a stomach disorder.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the July 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after 
the notice was provided these claims were readjudicated and a 
November 2007 supplemental statement of the case was provided 
to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The veteran was afforded adequate VA examinations with 
respect to the issues of entitlement to service connection 
for skin and stomach disorders.  No VA examination was 
provided for any of the veteran's remaining claims.  The 
Board finds that in light of the evidence of record VA 
examinations are not warranted for these claimed 
disabilities, because there is sufficient competent medical 
evidence to decide these claims.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As discussed in more detail below, an 
examination is not warranted for the veteran's claims of 
entitlement to service connection for claimed peripheral 
neuropathy of the bilateral upper and lower extremities 
because there is no competent evidence of a current 
disability.  With respect to his claims for service 
connection for type II diabetes mellitus and for disabilities 
claimed as secondary thereto, the evidence fails to show that 
the veteran was exposed to Agent Orange during service; 
further, there is also no evidence, other than the veteran's 
own lay assertions, that his type II diabetes mellitus, heart 
disorder, or hypertension are related to service.  The 
veteran's lay statements in this regard, on such complex 
matters of medical causation and etiology, do not constitute 
competent medical evidence in support of the veteran's claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
current evidence therefore fails to show that the veteran 
meets each of the three McLendon elements to require a VA 
examination with respect to his remaining claims.  As such, 
VA is not under a duty to provide him with a VA examination 
with respect to these claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

I. Agent Orange Exposure

As an initial matter, the veteran asserts that he is entitled 
to service connection for type II diabetes mellitus, a skin 
disorder (claimed as hidradenitis suppurativa and skin 
cancer), and peripheral neuropathy of the bilateral upper and 
lower extremities as due to exposure to Agent Orange during 
service.  Specifically, the veteran has testified that he 
served in Okinawa during the Vietnam Era and that as a welder 
he worked on vehicles that had been damaged in Vietnam.  As 
explained by the veteran at the July 2007 DRO hearing, the 
vehicles were steam-cleaned in the building next to the 
veteran's repair depot prior to being repaired, and Agent 
Orange was removed from them.  In addition to exposure from 
vehicles covered in Agent Orange, the veteran testified that 
while at Okinawa he bathed in storage drums that had once 
contained Agent Orange during a period of water rationing.  
The veteran testified that he knew that the barrels had 
previously contained Agent Orange because it was printed on 
the side of the barrels and another serviceman said they 
contained "weed killer."

The veteran does not contend that he served in the Republic 
of Vietnam, including service in the waters offshore, 
temporary duty, or visitation in Vietnam.  Moreover, there is 
no indication in his service records of any such service.  
Under these circumstances, the veteran is therefore not 
entitled to a presumption of Agent Orange exposure.  See 38 
C.F.R. §§ 3.307(a)(6), 3.313(a) (2007) (a veteran is presumed 
to have been exposed to Agent Orange if he, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975).  As for the veteran's assertion that 
he was exposed to Agent Orange in Okinawa, the Board notes 
that the Department of Defense (DOD) and the Department of 
Air Force have concluded that there is no affirmative 
evidence that Agent Orange or similar herbicides were used or 
stored on Okinawa.  Additionally, a request for records 
documenting herbicide exposure specific to the veteran 
returned a negative reply.  (See Response from National 
Personnel Records Center (NPRC) dated in May 2003).

The Board is sympathetic to the veteran's contentions and 
concerns that he was exposed to Agent Orange during service.  
However, his descriptions of exposure to Agent Orange are 
contradicted by the service department and are more in the 
nature of speculation, as opposed to personal knowledge that 
he was actually exposed to Agent Orange.  They are based on 
unreliable or incomplete information, such as what was 
related to him by fellow servicemen or the notation "weed 
killer" on barrels.  As a result, given the negative 
findings of the service department, and in the absence of any 
reliable affirmative evidence of herbicide exposure to 
corroborate the veteran's lay statements, the Board finds 
that the preponderance of the evidence is against a finding 
that such exposure occurred.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's contentions that service connection is warranted 
for any claimed disability as a consequence of in-service 
exposure to Agent Orange, to include his claims that he has 
type II diabetes mellitus, a skin disorder, or peripheral 
neuropathy of the bilateral upper and lower extremities as 
result of in-service exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  
Given that the Board has determined that the veteran was not 
exposed to Agent Orange during service and is therefore not 
entitled to presumptive service connection for any of his 
claimed disabilities under the provisions of law applicable 
to claims involving exposure to herbicides, the Board must 
nevertheless determine whether any of the veteran's claimed 
disabilities are the result of his active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), although not as a 
result of herbicide exposure.

II. Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Type II Diabetes Mellitus

As noted above, the Board does not find sufficient evidence 
to establish that the veteran was exposed to Agent Orange 
during his active military service.  As such, he is not 
entitled to presumptive service connection for his type II 
diabetes mellitus.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e) 
(2007).  Moreover, as discussed below, the first medical 
evidence of type II diabetes mellitus is thirty years after 
service.  Thus, presumptive service connection under the 
provisions of 38 C.F.R. § 3.307(a)(3) is not warranted.  See 
38 C.F.R. § 3.307(a)(3), 3.309(a) (certain chronic diseases, 
such as diabetes mellitus, that become manifest to a certain 
degree within one year of service are presumed to have been 
incurred during service).  

After consideration of the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for type II diabetes mellitus.  In this 
regard, the veteran's service treatment records, including 
his February 1973 separation examination, are silent for any 
complaints, diagnosis, or treatment for diabetes mellitus.  
The first competent medical evidence of a diagnosis of 
diabetes mellitus was in 2003, thirty years after separation 
from service.  VA Infectious Disease Consultation dated April 
15, 2003; see also VA Nutrition Consultation dated June 20, 
2003 (noting new onset diabetes mellitus).  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) 
(the Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue).  Finally, none of the competent medical evidence of 
record contains an etiological opinion linking the veteran's 
diabetes mellitus to his military service.  Under these 
circumstances, the preponderance of the evidence is against 
the veteran's claim.  The benefit of the doubt rule does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Skin Disorder (Claimed as Hidradenitis Suppurativa and 
Skin Cancer)

The veteran asserts that he is entitled to service connection 
for a skin disorder (claimed as hidradenitis suppurativa and 
skin cancer) as due to exposure to Agent Orange.  Once again, 
the Board has found that the preponderance of the evidence 
does not support the veteran's contentions that he was 
exposed to Agent Orange.  Therefore, the Board need not 
consider whether any current skin disorder is the result of 
claimed Agent Orange exposure.  See 38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

A review of the veteran's service treatment records reflects 
that he was treated in March 1971 for a rash on his arms; no 
diagnosis was provided.  Similarly, the veteran complained of 
continued swelling and itching on his body in May 1971.  The 
treating clinician noted that the veteran had multiple insect 
bites.  The veteran's remaining service treatment records are 
silent for any skin problems, and no clinical skin 
abnormalities were noted at the veteran's February 1973 
separation examination.  

Though not dispositive of his claim, the Board observes that 
the lack of competent evidence of a chronic skin disorder 
during service weighs against his claim that he is entitled 
to service connection for a current skin disability.  See 
38 C.F.R. § 3.303(a).  Similarly, the absence of evidence of 
a skin disorder shortly after service weighs against his 
claim.  In this regard, the first competent medical evidence 
of hidradenitis suppurativa or skin cancer is an August 1996 
VA dermatology treatment record.  VA Dermatology Record dated 
August 6, 1996.  At such time the veteran's history of 
recurrent pilonidal cysts is noted as well as the veteran's 
complaints of "new growths."  These "new growths" are 
diagnosed as hidradenitis suppurativa.  Id.  As for the 
veteran's claimed skin cancer, his medical records fail to 
reveal a diagnosis of this disability.  In fact, an October 
2004 VA dermatology record expressly states that the veteran 
has no history of skin cancer, although it is noted that the 
veteran's records reflect a history of actinic keratosis and 
seborrheic keratosis beginning in late 2002.  See VA 
Dermatology Record dated August 29, 2002; VA Dermatology 
Record dated September 5, 2002.  

The Board acknowledges the veteran's lay testimony that he 
began seeking treatment for skin problems within one year of 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (the Board is required to address lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the lack of contemporaneous medical evidence weighs 
against the credibility of such statements.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  Moreover, although the veteran is competent 
to state that he experienced skin problems immediately 
following service, it cannot accept his lay statements as 
competent medical evidence of an earlier diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  Finally, the Board 
notes that the veteran himself reported a fifteen year 
history of pustular lesions on his groin and inner thighs 
(diagnosed as hidradenitis suppurativa) at a November 2007 VA 
examination.  

In light of the above, the Board finds the veteran's lay 
assertions that he first experienced skin problems shortly 
after service lack credibility.  By history as related at a 
November 2007 VA examination, hidradenitis suppurativa would 
have begun fifteen years prior to 2007, or in approximately 
1992.  The earliest competent evidence of hidradenitis 
suppurativa is August 1996.  Similarly, the earliest 
competent evidence of actinic and seborrheic keratoses is 
August and September 2002, respectively.  Thus, the 
preponderance of the evidence indicates that the veteran's 
skin problems did not manifest for more than eighteen years 
following active service.  Such evidence weighs heavily 
against the veteran's claim that his current disability is 
related to his military service.  See Maxson, supra; see also 
Forshey, supra.

The Board also observes that none of the veteran's post-
service medical records indicate that his current skin 
disabilities are related to his military service, including 
the rashes noted in service.  Conversely, following a review 
of the claims files, an interview with the veteran, and a 
physical examination, a November 2007 VA examiner concluded 
that the veteran's hidradenitis suppurativa and seborrheic 
keratosis are not due to his military service, including his 
in-service rashes.  In reaching this conclusion, the examiner 
noted that the veteran reported only a fifteen year history 
of hidradenitis suppurativa, and that such skin disorder is 
unrelated to any skin problem treated during service.  It was 
also noted that this disability is common in diabetics and 
complicated by obesity, both of which describe the veteran 
currently but not during his period of active service.  As 
for seborrheic keratosis, it was the examiner's opinion that 
such skin disability is not related to service as it is 
considered to be a lesion related to the aging process of 
skin.  In light of the thorough examination, the review of 
the claims file, and the rationale provided in the 
examination report, the Board finds that significant 
probative weight is to be accorded to the findings of the 
November 2007 VA examination report.  See Hayes, supra; see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  

The November 2007 VA examination report did not address the 
veteran's actinic keratosis, first diagnosed in August 2002.  
The Merck Manual defines actinic keratosis as "precancerous 
changes in skin cells that are a frequent, disturbing 
consequence of many years of sun exposure.  The Board finds 
that a medical opinion is not necessary with respect to this 
disability as the veteran has not asserted excessive sun 
exposure during service, and there is no competent medical 
opinion of record linking actinic keratosis to sun exposure 
or any other event, disease or injury during the veteran's 
military service.  Rather, as indicated in an August 2002 VA 
dermatology record, the veteran reported actinic keratosis on 
an area of the body which had been previously sunburned two 
years earlier in 2000.  

The Board is sympathetic to the veteran's assertions that his 
current skin disabilities are a result of his military 
service.  However, as previously noted, the veteran is not 
competent to provide evidence regarding a nexus.  See 
Espiritu, supra.  Rather, the Board must rely on the 
competent medical evidence of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, 
such evidence fails to demonstrate that the veteran's in-
service skin problems developed into a current chronic skin 
disability.  Similarly, the preponderance of the competent 
evidence does not show that the veteran's current 
hidradenitis suppurativa, actinic keratosis, and seborrheic 
keratosis, are otherwise related to his active military 
service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  Under these 
circumstances, service connection for a skin disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C. Peripheral Neuropathy of the Bilateral Upper and Lower 
Extremities

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, the veteran's medical records fail to 
show that he has been diagnosed with peripheral neuropathy of 
the bilateral upper or lower extremities.  As such, service 
connection for these claimed disabilities is not warranted.

Regarding the veteran's upper extremities, treatment records 
show complaints of symptoms consistent with peripheral 
neuropathy as early as September 1985.  Dr. Colina Progress 
Note dated September 18, 1985.  However, rather than 
diagnosing the veteran with peripheral neuropathy, the 
veteran's physicians related his upper extremity complaints 
to cervical radiculopathy and carpal tunnel syndrome.  Id.; 
see also VA Primary Care Progress Note dated November 5, 
1996; VA Primary Care Progress Note dated September 12, 2003; 
VA Occupational Therapy Consultation dated May 21, 2007.  

As for his lower extremities, medical evidence reflects 
complaints as early as 1995.  VA Primary Care Progress Note 
dated August 29, 1995.  However, as above, the veteran's 
complaints of numbness and radiating pain are thought to be 
radiculopathy (this time of the lumbar spine).  Id.; see also 
VA Neurology Consultation dated December 5, 1995; VA Progress 
Note dated October 3, 1997.  See VA Progress Note dated 
December 16, 1998.  Additionally, when the veteran presented 
with complaints of painful feet in 2002, including sharp heel 
pain and burning, the diagnosis provided was heel spurs and 
plantar fasciitis.  VA Triage Clinic Record dated July 30, 
2002; VA Nurse Practitioner Progress Note dated July 30, 
2002.  

In 2003, the veteran began attending regular podiatry and 
foot care appointments.  With the exception of a December 
2004 notation by an occupational therapy assistant, none of 
these records mention any complaints of burning, tingling, 
numbness, or a diagnosis of neuropathy.  As for the December 
2004 notation of "neuropathy," the Board finds the foot 
examinations performed by a physician to be more probative 
than those of the December 2004 occupational therapy 
specialist, especially since such records clearly state that 
the veteran's neurological system is intact bilaterally.  See 
VA Podiatry Record dated December 2, 2004; VA Podiatry Record 
dated November 17, 2005; VA Podiatry Record dated October 30, 
2006.  

The Board acknowledges the veteran's contentions that he has 
a current disability, claimed as peripheral neuropathy, that 
began during active service.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu, supra.  Thus, while the Board has considered 
the veteran's lay assertions, they do not outweigh the 
competent medical evidence of record, which does not show 
that the veteran has peripheral neuropathy of the bilateral 
upper and lower extremities related to his military service.  
A competent medical professional is required to provide such 
an opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin, supra.  In 
the absence of a competent diagnosis of either claimed 
disability, service connection is not warranted.  See 
Brammer, supra.

D. Hypertension and a Heart Disorder, to Include as Secondary 
to Diabetes Mellitus

The veteran asserts that he is entitled to service connection 
for hypertension and a heart disorder, currently diagnosed as 
coronary artery disease (CAD), as such disabilities are the 
result of type II diabetes mellitus.  See Formal Claim for 
Compensation dated in March 2005.  However, as discussed 
above, the Board has denied service connection for type II 
diabetes mellitus.  Thus, service connection for hypertension 
or a heart disorder as secondary to type II diabetes mellitus 
is precluded.  See 38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Nevertheless, the Board has considered whether there is 
sufficient competent evidence with which to award service 
connection for either claimed disability on a direct or 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007) 
(certain chronic disabilities, such as cardiovascular-renal 
disease, including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).

The veteran's service treatment records are silent for any 
cardiovascular problems, including high blood pressure.  
Similarly, there is no competent medical evidence of any 
cardiovascular or hypertensive complaints or problems for 
many years after service separation.  In this regard, the 
first documented diagnosis of hypertension is a May 1997 VA 
treatment record noting that the veteran has labile 
hypertension.  The veteran experienced cardiac problems as 
early as in March 2004, though a diagnosis of CAD was not 
confirmed until April 2005.  See VA Discharge Summary dated 
March 12, 2004; VA Primary Care Progress Note dated March 8, 
2004; VA Primary Care Progress Note dated April 28, 2005.  
Furthermore, none of the veteran's records contain an 
etiological opinion relating hypertension or CAD to the 
veteran's military service.  

Thus, with consideration of the lack of in-service problems, 
the length of time following service prior to a recorded 
diagnosis of hypertension and CAD, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hypertension and CAD.  Consequently, 
entitlement to service connection for hypertension and CAD is 
not warranted.  Because the preponderance of the evidence is 
against these claims, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

E. Stomach Disorder

The veteran contends that he is entitled to service 
connection for a "stomach disorder" as such disability 
first manifested during his active duty service.  However, 
after a full review of the competent evidence of record, the 
Board concludes that service connection is not warranted for 
this claimed disability.

The veteran's service treatment records reflect that he was 
seen in service for multiple complaints relating to 
epigastric pain, nausea, and vomiting.  In two instances, the 
veteran was diagnosed as having gastritis; neither treatment 
record indicates that this is a chronic disorder.  See 
Dispensary Record dated November 19, 1971; Dispensary Record 
dated April 12, 1972.  The veteran's other in-service 
gastrointestinal complaints are diagnosed as viral 
gastroenteritis.  See Outpatient Clinic Record dated August 
14, 1970; Sick Call Record dated July 16, 1972.  There are no 
subjective complaints of stomach problems at the time of the 
veteran's February 1973 separation examination, nor is any 
gastrointestinal or esophageal abnormality noted on the 
clinical examination.  The veteran stated that he was in good 
health.

Evidence of in-service gastrointestinal problems is 
insufficient to establish service connection in the absence 
of any diagnosis of a chronic disorder or competent evidence 
of continued symptomatology following service separation.  
See 38 C.F.R. § 3.303.  In the present case, there is no 
competent medical evidence of continued stomach problems 
immediately following service.  Rather, the first documented 
post-service complaints are dated in 1995.  VA Primary Care 
Progress Note dated August 29, 1995.  At such time, the 
veteran is noted as having peptic ulcer disease (PUD).  
Subsequent records fail to show a continued diagnosis of PUD; 
rather, these records reflect a diagnosis of gastroesophageal 
reflux disease (GERD).  See VA Gastroenterology Consult dated 
November 12, 1997.  Barrett's esophagus is also shown to be a 
current disability throughout this appeal period by the 
competent medical evidence of record.  See VA Endoscopy 
Report dated December 18, 1997; VA Primary Care Progress Note 
Addendum dated September 29, 2000.

Initially, the Board observes that GERD and Barrett's 
esophagus manifested more than 20 years after the veteran's 
separation from service.  This significant lapse in time 
weighs against the veteran's claim that these disabilities 
are related to his in-service stomach problems.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson, supra; see also Forshey, supra.

Additionally, while the Board acknowledges that PUD is 
considered a "chronic disability" for presumptive service 
connection purposes, there is no indication in the record 
that PUD manifested to a compensable degree within one year 
of service separation.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309.  Further, there is no competent evidence that 
the veteran has a current diagnosis of PUD.  Thus, service 
connection for PUD on a presumptive or direct basis is not 
warranted.  See Brammer, supra.

In the absence of competent evidence of chronic stomach 
problems consistent with in-service complaints immediately 
following service, the competent evidence must establish that 
any current diagnosed stomach disability was incurred during 
the veteran's military service or is related to some incident 
of service.  See 38 C.F.R. § 3.303(d).  None of the veteran's 
contemporaneous medical records contain etiological opinions 
as to the cause or onset of his currently diagnosed Barrett's 
esophagus or GERD.  Therefore, in order to aid in its 
determination, VA obtained a medical opinion regarding the 
etiology of his GERD and Barrett's esophagus.  

A review of the November 2007 VA examination report reflects 
that the veteran reported a history of gastrointestinal 
symptoms since being treated in service for various problems 
diagnosed as viral gastroenteritis.  The examiner noted that 
post-service records show that the veteran has been diagnosed 
as having Barrett's esophagus, though this diagnosis was 
ruled out in December 2005.  It was also noted that he has 
been treated for GERD, though his symptoms are currently 
resolved.  Following an examination of the veteran, the 
examiner diagnosed the veteran as having GERD and gastric 
dysmotility associated with diabetes mellitus.  Additionally, 
the examiner opined that the veteran's Barrett's esophagus 
and GERD were less likely than not related to the veteran's 
military service as there was no evidence of either 
disability during service and the veteran's in-service 
problems were "acute" and "self-limiting."  

The Board acknowledges the veteran's assertions that he has a 
current stomach disability that began during active service.  
Such a determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu, supra.  
Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which indicates that he has a current 
stomach disorder, including GERD and Barrett's esophagus, 
that is not related to military service.  A competent medical 
expert provided this opinion, taking into account the 
findings in the service medical records and the history as 
provided by the veteran, and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin, supra.  

The only etiological evidence of record weighs against the 
veteran's claim.  Thus, with consideration of the probative 
VA examiner's report, the length of time following service 
prior to a recorded diagnosis of GERD or Barrett's esophagus, 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a stomach disorder.  Consequently, 
entitlement to service connection is not warranted for the 
claimed disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide (Agent Orange) exposure is 
denied.

Entitlement to service connection for a skin disorder 
(claimed as hidradenitis suppurativa and skin cancer), to 
include as a result of herbicide (Agent Orange) exposure is 
denied.
 
Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities as a result of herbicide 
(Agent Orange) exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities as a result of herbicide 
(Agent Orange) exposure is denied.

Entitlement to service connection for hypertension (claimed 
as high blood pressure) as secondary to type II diabetes 
mellitus is denied.

Entitlement to service connection for a heart disorder as 
secondary to type II diabetes mellitus is denied.

Entitlement to service connection for a stomach disorder is 
denied.


____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


